UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 06-1217



KENNETH D. LIGGINS,

                                               Plaintiff - Appellant,

             versus


BANK OF CLARKE COUNTY; BILL BOWMAN, Loan
Officer; VALERA BELCHER, Collection Manager;
CHRIS CUNNINGHAM, Collection Officer; SHARON
PARISH, Bank Teller,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (1:05-cv-01397-TSE)


Submitted:    August 31, 2006            Decided:   September 27, 2006


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth D. Liggins, Appellant Pro Se. Thomas L. Appler, WILSON,
ELSER, MOSKOWITZ, EDELMAN & DICKER, LLP, McLean, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kenneth D. Liggins appeals the district court’s order

accepting the recommendation of the magistrate judge to deny his

motion for default judgment and granting the Defendants’ motion to

dismiss his civil complaint.   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See Liggins v. Bank of Clarke County, No.

1:05-cv-01397-TSE (E.D. Va. filed Jan. 31, 2006; entered Feb. 2,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -